206 S.E.2d 316 (1974)
22 N.C. App. 276
Jim Howard HARDY and wife, Winnie B. Hardy, Petitioners,
v.
Viola Hardy EDWARDS et al., Respondents.
No. 743SC440.
Court of Appeals of North Carolina.
July 3, 1974.
Certiorari Denied August 30, 1974.
*318 E. Lamar Sledge, New Bern, for plaintiffs appellees.
Robert G. Bowers, New Bern, for defendants appellants.
Certiorari Denied by Supreme Court August 30, 1974.
PARKER, Judge.
In construing a deed it is the duty of the court to ascertain the intent of the grantor as embodied in the entire instrument, and every part of the deed must be given effect if this can be done by any reasonable interpretation. Rouse v. Strickland, 260 N.C. 491, 133 S.E.2d 151. "Generally stated, the rule is that in order for the court to hold any part of a deed void for repugnancy, the rejected part must be irreconcilably conflicting with the granting, holding, and warranty clauses." Reynolds v. Sand Co., 263 N.C. 609, 139 S.E.2d 888.
Applying these well established principles of construction to the deed in the present case, we think it manifest that the grantor intended and did convey a one-ninth undivided fee simple interest in the remainder, after the life estate conveyed to his mother, Annie Hardy, to each of the eight remaining grantees, and that he effectively reserved to himself the remaining one-ninth interest. We find no such irreconcilable conflict in the several portions of the deed as appellants contend requires that we thwart the grantor's clearly expressed intent. The granting clause, habendum, and warranty are consistent with conveyance of fee simple interests in the remainder, and it is clear that the quantum of interest conveyed to each of the grantees, other than the life tenant, is a one-ninth interest. Oxendine v. Lewis, 252 N.C. 669, 114 S.E.2d 706, and cases cited by appellants do not require a different result.
The judgment appealed from is
Affirmed.
CAMPBELL and HEDRICK, JJ., concur.